DETAILED ACTION
Claims 1-19 are pending.  Claims 1-19 are rejected.
The instant application is a CIP of application No. 16/368,011 filed on 03/28/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1-3, 6-13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mckay et al., Patent Application Publication No. 2018/0367644 (hereinafter Mckay) in view of Messerli et al., Patent Application Publication No. 2014/0059226 (hereinafter Messerli) and Mutnuru et al., Patent Application Publication No. 2010/0138534 (hereinafter Mutnuru).

Regarding claim 1, Mckay traches:
A method for accessing a file in a global file system (Mckay Paragraph [0029], FIG. 4 highlights the file sharing and synchronization mechanism utilizing third-party cloud storage), comprising:
sending, from a client device to a global file system storing a file (Mckay Paragraph [0029], FIG. 4 highlights the file sharing and synchronization mechanism utilizing third-party cloud storage), a request to access at least a portion of the file (Mckay Paragraph [0040], the client workstation sends a request to the associated server and the file is downloaded on the client workstation from the server), wherein the global file system includes at least one object storage system and at least one server (Mckay Paragraph [0040], the client workstation sends a request to the associated server and the file is downloaded on the client workstation from the server, Paragraph [0029], file sharing and synchronization mechanism utilizing third-party cloud storage),
receiving, at the client device, a cloud file descriptor from the at least one server (Mckay Paragraph [0046], response to the request, a descriptor record for the application is retrieved from a descriptor file), wherein the cloud file descriptor includes a plurality of download Mckay Paragraph [0040], the client workstation sends a request to the associated server and the file is downloaded on the client workstation from the server, Paragraph [0046], a descriptor record for the application is retrieved from a descriptor file), wherein the at least one object includes the requested at least a portion of the file (Mckay Paragraph [0040], the client workstation sends a request to the associated server and the file is downloaded on the client workstation from the server)
accessing, by the client device (Mckay Paragraph [0040], the client workstation sends a request to the associated server and the file is downloaded on the client workstation from the server), the at least a portion of the file using the cloud file descriptor (Mckay Paragraph [0046], response to the request, a descriptor record for the application is retrieved from a descriptor file).
Mckay does not expressly disclose:
wherein the data of the file is stored in a plurality of objects stored in the at least one object storage system;
and wherein each download token of the plurality of download tokens includes at least an indicator of the location of the object and at least one temporary credential, wherein the at least one temporary credential is for authorizing retrieval of the object from the indicated location;
receiving by the client device the at least a portion of the file without further authentication by the client device to the at least one object storage system.
However, Messerli teaches:
wherein the data of the file is stored in a plurality of objects stored in the at least one object storage system (Messerli Paragraph [0145], Each system has a set of local backend services providing authn, authz, storage);
and wherein each download token of the plurality of download tokens includes at least an indicator of the location of the object and at least one temporary credential (Messerli Paragraph [0133], uniform resource locator, Paragraph [0146], efficient in some circumstances to generate a new temporary credential, Paragraph [0132], tokens are generally cryptographically generated, token has a scope and a timeframe that describe the resources that can be accessed using the token), wherein Messerli Paragraph [0146], efficient in some circumstances to generate a new temporary credential at the local system so that the cross-service proxied call does not need to be made for subsequent accesses);
receiving by the client device the at least a portion of the file without further authentication by the client device to the at least one object storage system (Messerli Paragraph [0133], uniform resource locator, Paragraph [0146], efficient in some circumstances to generate a new temporary credential at the local system so that the cross-service proxied call does not need to be made for subsequent accesses).
The claimed invention and Messerli are from the analogous art of cloud systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Mckay and Messerli to have combined Mckay and Messerli.
The motivation to combine Mckay and Messerli is to improve access by using temporary credentials.  It would have been obvious to one of ordinary skill in the art to take the system of Mckay and combine it with the temporary credentials of Messerli in order to obtain the predictable result of improving access.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Mckay and Messerli.
McKay does not expressly disclose:
transmitting by the client device to the at least one object storage system the at least an indicator of the location of the object and the at least one temporary credential, to access the at least portion of the file using the cloud file descriptor; and
However, Mutnuru teaches:
transmitting by the client device to the at least one object storage system the at least an indicator of the location of the object and the at least one Mutnuru Paragraph [0232], the authentication service 620 successfully authenticates the credentials, the authentication service 620 transmits an access token and URL for the client), to access the at least portion of the file using the cloud file descriptor (Mutnuru Paragraph [0232], the authentication service 620 successfully authenticates the credentials, the authentication service 620 transmits an access token and URL for the client); and
The claimed invention and Mutnuru are from the analogous art of data access systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Mckay and Mutnuru to have combined Mckay and Mutnuru.  One of ordinary skill in the art would recognize the benefits of authenticating data sent from the client before allowing access.

Regarding claim 2, Mckay in view of Messerli and Mutnuru further teaches:
The method of claim 1, wherein the client device is configured to access the global file system via a pluggable file system interface (Messerli Paragraph [0064], various services are provided, and different capabilities can be included through a plug-in architecture).

Regarding claim 3, Mckay in view of Messerli and Mutnuru further teaches:
The method of claim 1, wherein the client device is configured to access the at least a portion of the file using parallelism (Messerli Paragraph [0113], device are sent to one or more downstream Workers, where the messages can be processed in parallel instead of serially).

Regarding claim 6, Mckay in view of Messerli and Mutnuru further teaches:
The method of claim 1, wherein the client device directly communicates with at least one object storage system (Mckay Fig. 3, shows client D1 bypassing server S1 and connecting directly to S2 through the internet), wherein the direct communication does not include communicating with the at least one server (Mckay Fig. 3, shows client D1 bypassing server S1 and connecting directly to S2 through the internet).

Regarding claim 7, Mckay in view of Messerli and Mutnuru further teaches:
The method of claim 6, wherein each download token includes at least an indicator of the location of the object and at least one temporary credential (Messerli Paragraph [0133], uniform resource locator, Paragraph [0146], efficient in some circumstances to generate a new temporary credential at the local system so that the cross-service proxied call does not need to be made for subsequent accesses), wherein the at least one temporary credential is used for authorizing retrieval of the object from the indicated location (Messerli Paragraph [0133], uniform resource locator, Paragraph [0146], efficient in some circumstances to generate a new temporary credential at the local system so that the cross-service proxied call does not need to be made for subsequent accesses).

Regarding claim 8, Mckay in view of Messerli and Mutnuru further teaches:
The method of claim 1, wherein the cloud file descriptor further includes at least one decryption key for deciphering the retrieved objects at the client device (Mckay Paragraph [0041], which could only be unlocked through the use of the corresponding decryption key, Paragraph [0046], response to the request, a descriptor record for the application is retrieved from a descriptor file).

Regarding claim 9, Mckay in view of Messerli and Mutnuru further teaches:
The method of claim 1, wherein the at least one object includes a first object stored in a first object storage system and a second object stored in a second object storage system (Messerli Paragraph [0219], first storage server 108 includes 2 TB of storage, a second storage server 108 includes 4 TB of storage, Weights may be applied to storage servers 108 to balance the distribution of data on the storage servers 108 in the object storage system 500 to account for different storage capacities), where the second object storage system is distinct from the first object storage system (Messerli Paragraph [0219], first storage server 108 includes 2 TB of storage, a second storage server 108 includes 4 TB of storage).

Regarding claim 10, Mckay teaches:
A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process (Mckay Paragraph [0029], FIG. 4 highlights the file sharing and synchronization mechanism utilizing third-party cloud storage, Paragraph [0025], general storage devices commonly used in storing data in network topologies (e.g. storage server, hard disks, NAS devices et al.)), the process comprising:
sending, from a client device to a global file system storing a file (Mckay Paragraph [0029], FIG. 4 highlights the file sharing and synchronization mechanism utilizing third-party cloud storage), a request to access at least a portion of the file (Mckay Paragraph [0040], the client workstation sends a request to the associated server and the file is downloaded on the client workstation from the server), wherein the global file system includes at least one object storage system and at least one server (Mckay Paragraph [0040], the client workstation sends a request to the associated server and the file is downloaded on the client workstation from the server, Paragraph [0029], file sharing and synchronization mechanism utilizing third-party cloud storage),
receiving, at the client device, a cloud file descriptor from the at least one server (Mckay Paragraph [0046], response to the request, a descriptor record for the application is retrieved from a descriptor file), wherein the cloud file descriptor includes a plurality of download Mckay Paragraph [0040], the client workstation sends a request to the associated server and the file is downloaded on the client workstation from the server), wherein the at least one object includes the requested at least a portion of the file (Mckay Paragraph [0040], the client workstation sends a request to the associated server and the file is downloaded on the client workstation from the server)
Mckay does not expressly disclose:
wherein the data of the file is stored in a plurality of objects stored in the at least one object storage system;
and wherein each download token of the plurality of download tokens includes at least an indicator of the location of the object and at least one temporary credential, wherein the at least one temporary credential is for authorizing retrieval of the object from the indicated location;
receiving by the client device the at least a portion of the file without further authentication by the client device to the at least one object storage system.
However, Messerli teaches:
wherein the data of the file is stored in a plurality of objects stored in the at least one object storage system (Messerli Paragraph [0145], Each system has a set of local backend services providing authn, authz, storage);
and wherein each download token of the plurality of download tokens includes at least an indicator of the location of the object and at least one temporary credential (Messerli Paragraph [0133], uniform resource locator, Paragraph [0146], efficient in some circumstances to generate a new temporary credential, Paragraph [0132], tokens are generally cryptographically generated, token has a scope and a timeframe that describe the resources that can be accessed using the token), wherein the at least one temporary credential is for authorizing retrieval of the object from the indicated location (Messerli Paragraph [0146], efficient in some circumstances to generate a new temporary credential at the local system so that the cross-service proxied call does not need to be made for subsequent accesses);
receiving by the client device the at least a portion of the file without further authentication by the client device to the at least one object storage system (Messerli Paragraph [0133], uniform resource locator, Paragraph [0146], efficient in some circumstances to generate a new temporary credential at the local system so that the cross-service proxied call does not need to be made for subsequent accesses).
The claimed invention and Messerli are from the analogous art of cloud systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Mckay and Messerli to have combined Mckay and Messerli.
The motivation to combine Mckay and Messerli is to improve access by using temporary credentials.  It would have been obvious to one of ordinary skill in the art to take the system of Mckay and combine it with the temporary credentials of Messerli in order to obtain the predictable result of improving access.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Mckay and Messerli.
Mckay does not expressly disclose:
transmitting by the client device to the at least one object storage system the at least an indicator of the location of the object and the at least one temporary credential, to access the at least a portion of the file using the cloud file descriptor; and
However, Mutnuru teaches:
transmitting by the client device to the at least one object storage system the at least an indicator of the location of the object and the at least one Mutnuru Paragraph [0232], the authentication service 620 successfully authenticates the credentials, the authentication service 620 transmits an access token and URL for the client), to access the at least a portion of the file Mutnuru Paragraph [0232], the authentication service 620 successfully authenticates the credentials, the authentication service 620 transmits an access token and URL for the client); and
The claimed invention and Mutnuru are from the analogous art of data access systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Mckay and Mutnuru to have combined Mckay and Mutnuru.  One of ordinary skill in the art would recognize the benefits of authenticating data sent from the client before allowing access.

Regarding claim 11, Mckay teaches:
A system for reading a file from a global file system (Mckay Paragraph [0029], FIG. 4 highlights the file sharing and synchronization mechanism utilizing third-party cloud storage), comprising: a processing circuitry (Mckay Paragraph [0025], general storage devices commonly used in storing data in network topologies (e.g. storage server, hard disks, NAS devices et al.)); and
a memory, the memory containing instructions that (Mckay Paragraph [0029], FIG. 4 highlights the file sharing and synchronization mechanism utilizing third-party cloud storage), when executed by the processing circuitry, configure the system to (Mckay Paragraph [0025], general storage devices commonly used in storing data in network topologies (e.g. storage server, hard disks, NAS devices et al.)):
send, to a global file system storing a file, a request to access at least a portion of the file (Mckay Paragraph [0040], the client workstation sends a request to the associated server and the file is downloaded on the client workstation from the server), wherein the global file system includes at least one object storage system and at least one server (Mckay Paragraph [0040], the client workstation sends a request to the associated server and the file is downloaded on the client workstation from the server, Paragraph [0029], file sharing and synchronization mechanism utilizing third-party cloud storage),
receive a cloud file descriptor from the at least one server (Mckay Paragraph [0046], response to the request, a descriptor record for the application is retrieved from a descriptor file), wherein the cloud file descriptor includes a plurality of download Mckay Paragraph [0040], the client workstation sends a request to the associated server and the file is downloaded on the client workstation from the server), wherein the at least one object includes the requested at least a portion of the file (Mckay Paragraph [0040], the client workstation sends a request to the associated server and the file is downloaded on the client workstation from the server);
Mckay does not expressly disclose:
wherein the data of the file is stored in a plurality of objects stored in the at least one object storage system;
and wherein each download token of the plurality of download tokens includes at least an indicator of the location of the object and at least one temporary credential, wherein the at least one temporary credential is for authorizing retrieval of the object from the indicated location;
receive by the client device the at least a portion of the file without further authentication by the client device to the at least one object storage system.
However, Messerli teaches:
wherein the data of the file is stored in a plurality of objects stored in the at least one object storage system (Messerli Paragraph [0145], Each system has a set of local backend services providing authn, authz, storage);
and wherein each download token of the plurality of download tokens includes at least an indicator of the location of the object and at least one temporary credential (Messerli Paragraph [0133], uniform resource locator, Paragraph [0146], efficient in some circumstances to generate a new temporary credential, Paragraph [0132], tokens are generally cryptographically generated, token has a scope and a timeframe that describe the resources that can be accessed using the token), wherein the at least one temporary credential is for authorizing retrieval of the object from the indicated location (Messerli Paragraph [0146], efficient in some circumstances to generate a new temporary credential at the local system so that the cross-service proxied call does not need to be made for subsequent accesses);
receive by the client device the at least a portion of the file without further authentication by the client device to the at least one object storage system (Messerli Paragraph [0133], uniform resource locator, Paragraph [0146], efficient in some circumstances to generate a new temporary credential at the local system so that the cross-service proxied call does not need to be made for subsequent accesses).
The claimed invention and Messerli are from the analogous art of cloud systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Mckay and Messerli to have combined Mckay and Messerli.
The motivation to combine Mckay and Messerli is to improve access by using temporary credentials.  It would have been obvious to one of ordinary skill in the art to take the system of Mckay and combine it with the temporary credentials of Messerli in order to obtain the predictable result of improving access.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Mckay and Messerli.
Mckay does not expressly disclose:
transmit by the client device to the at least one object storage system the at least an indicator of the location of the object and the at least one temporary credential, to access the at least a portion of the file using the cloud file descriptor; and

transmit by the client device to the at least one object storage system the at least an indicator of the location of the object and the at least one Mutnuru Paragraph [0232], the authentication service 620 successfully authenticates the credentials, the authentication service 620 transmits an access token and URL for the client), to access the at least a portion of the file using the cloud file descriptor (Mutnuru Paragraph [0232], the authentication service 620 successfully authenticates the credentials, the authentication service 620 transmits an access token and URL for the client); and
The claimed invention and Mutnuru are from the analogous art of data access systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Mckay and Mutnuru to have combined Mckay and Mutnuru.  One of ordinary skill in the art would recognize the benefits of authenticating data sent from the client before allowing access.

Regarding claim 12, Mckay in view of Messerli and Mutnuru further teaches:
The system of claim 11, wherein the system is further configured to access the global file system via a pluggable file system interface (Messerli Paragraph [0064], various services are provided, and different capabilities can be included through a plug-in architecture).

Regarding claim 13, Mckay in view of Messerli and Mutnuru further teaches:
The system of claim 11, wherein the system is further configured to access the at least a portion of the file using parallelism (Messerli Paragraph [0113], device are sent to one or more downstream Workers, where the messages can be processed in parallel instead of serially).


The system of claim 11, wherein the system directly communicates with at least one object storage system (Mckay Fig. 3, shows client D1 bypassing server S1 and connecting directly to S2 through the internet), wherein the direction communication does not include communicating with the at least one server (Mckay Fig. 3, shows client D1 bypassing server S1 and connecting directly to S2 through the internet).

Regarding claim 17, Mckay in view of Messerli and Mutnuru further teaches:
The system of claim 16, wherein each download token includes at least an indicator of the location of the object and at least one temporary credential (Messerli Paragraph [0133], uniform resource locator, Paragraph [0146], efficient in some circumstances to generate a new temporary credential at the local system so that the cross-service proxied call does not need to be made for subsequent accesses), wherein the at least one temporary credential is used for authorizing retrieval of the object from the indicated location (Messerli Paragraph [0133], uniform resource locator, Paragraph [0146], efficient in some circumstances to generate a new temporary credential at the local system so that the cross-service proxied call does not need to be made for subsequent accesses).

Regarding claim 18, Mckay in view of Messerli and Mutnuru further teaches:
The system of claim 11, wherein the cloud file descriptor further includes at least one decryption key for deciphering the retrieved objects at the system (Mckay Paragraph [0041], which could only be unlocked through the use of the corresponding decryption key, Paragraph [0046], response to the request, a descriptor record for the application is retrieved from a descriptor file).

Regarding claim 19, Mckay in view of Messerli and Mutnuru further teaches:
Messerli Paragraph [0219], first storage server 108 includes 2 TB of storage, a second storage server 108 includes 4 TB of storage, Weights may be applied to storage servers 108 to balance the distribution of data on the storage servers 108 in the object storage system 500 to account for different storage capacities), where the second object storage system is distinct from the first object storage system (Messerli Paragraph [0219], first storage server 108 includes 2 TB of storage, a second storage server 108 includes 4 TB of storage).

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mckay in view of Messerli, Mutnuru and McFerrin et al., Patent Application Publication No. 2015/0261782 (hereinafter McFerrin).

Regarding claim 4, Mckay in view of Messerli and Mutnuru teaches parent claim 1.
Mckay in view of Messerli and Mutnuru does not expressly disclose:
registering the client device for change notifications of the global file system, wherein a change notification is received at the client device when a change is made to one of the plurality of files.
However, McFerrin teaches:
registering the client device for change notifications of the global file system (McFerrin Paragraph [0129], example, push service 720 sends the change notification 1130 to client machine 120(2). Client machine 120(2), upon receiving change notification 1130, sends a request 1140 to obtain a copy of updated data), wherein a change notification is received at the client device when a change is made to one of the plurality of files (McFerrin Paragraph [0129], example, push service 720 sends the change notification 1130 to client machine 120(2). Client machine 120(2), upon receiving change notification 1130, sends a request 1140 to obtain a copy of updated data).
The claimed invention and McFerrin are from the analogous art of cloud systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Mckay and McFerrin to have combined Mckay and McFerrin.
The motivation to combine Mckay and McFerrin is to improve communication by sending notifications.  It would have been obvious to one of ordinary skill in the art to take the system of Mckay and combine it with the notifications of McFerrin in order to obtain the predictable result of improving communication.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Mckay and McFerrin.

Regarding claim 14, Mckay in view of Messerli and Mutnuru teaches parent claim 11.
Mckay in view of Messerli and Mutnuru does not expressly disclose:
register for change notifications of the global file system, wherein a change notification is received at the system when a change is made to one of the plurality of files.
However, McFerrin teaches:
register for change notifications of the global file system (McFerrin Paragraph [0129], example, push service 720 sends the change notification 1130 to client machine 120(2). Client machine 120(2), upon receiving change notification 1130, sends a request 1140 to obtain a copy of updated data), wherein a change notification is received at the system when a change is made to one of the plurality of files (McFerrin Paragraph [0129], example, push service 720 sends the change notification 1130 to client machine 120(2). Client machine 120(2), upon receiving change notification 1130, sends a request 1140 to obtain a copy of updated data).

The motivation to combine Mckay and McFerrin is to improve communication by sending notifications.  It would have been obvious to one of ordinary skill in the art to take the system of Mckay and combine it with the notifications of McFerrin in order to obtain the predictable result of improving communication.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Mckay and McFerrin.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mckay in view of Messerli, Mutnuru and Li, Patent Application Publication No. 2020/0125656 (hereinafter Li).

Regarding claim 5, Mckay in view of Messerli and Mutnuru teaches parent claim 1.
Mckay in view of Messerli and Mutnuru does not expressly disclose:
wherein a monotonically increasing change number is assigned to each of the plurality of files, wherein each monotonically increasing change number indicates a relative modification order of one of the plurality of files, further comprising:
sending, by the client device, a request to enumerate the plurality of files at a requested time with respect to the monotonically increasing change numbers.
However, Li teaches:
wherein a monotonically increasing change number is assigned to each of the plurality of files (Li Paragraph [0044], "system commit number" or "system change number" (collectively referred to as a SCN), which is a monotonically increasing number that uniquely identifies and is associated with each of the sequence of changes that occur in the system), wherein each monotonically increasing change Li Paragraph [0044], "system commit number" or "system change number" (collectively referred to as a SCN), which is a monotonically increasing number that uniquely identifies and is associated with each of the sequence of changes that occur in the system), further comprising:
sending, by the client device, a request to enumerate the plurality of files at a requested time with respect to the monotonically increasing change numbers (Li Paragraph [0044], "system commit number" or "system change number" (collectively referred to as a SCN), which is a monotonically increasing number that uniquely identifies and is associated with each of the sequence of changes that occur in the system).
The claimed invention and Li are from the analogous art of cloud systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Mckay and Li to have combined Mckay and Li.
The motivation to combine Mckay and Li is to improve change tracking by using monotonically increasing numbers.  It would have been obvious to one of ordinary skill in the art to take the system of Mckay and combine it with the monotonically increasing numbers of Li in order to obtain the predictable result of improving change tracking.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Mckay and Li.

Regarding claim 15, Mckay in view of Messerli and Mutnuru teaches parent claim 11.
Mckay in view of Messerli and Mutnuru does not expressly disclose:
wherein a monotonically increasing change number is assigned to each of the plurality of files, wherein each monotonically increasing change number indicates a relative modification order of one of the plurality of files, wherein the system is further configured to:

However, Li teaches:
wherein a monotonically increasing change number is assigned to each of the plurality of files (Li Paragraph [0044], "system commit number" or "system change number" (collectively referred to as a SCN), which is a monotonically increasing number that uniquely identifies and is associated with each of the sequence of changes that occur in the system), wherein each monotonically increasing change number indicates a relative modification order of one of the plurality of files (Li Paragraph [0044], "system commit number" or "system change number" (collectively referred to as a SCN), which is a monotonically increasing number that uniquely identifies and is associated with each of the sequence of changes that occur in the system), wherein the system is further configured to:
send a request to enumerate the plurality of files at a requested time with respect to the monotonically increasing change numbers (Li Paragraph [0044], "system commit number" or "system change number" (collectively referred to as a SCN), which is a monotonically increasing number that uniquely identifies and is associated with each of the sequence of changes that occur in the system).
The claimed invention and Li are from the analogous art of cloud systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Mckay and Li to have combined Mckay and Li.
The motivation to combine Mckay and Li is to improve change tracking by using monotonically increasing numbers.  It would have been obvious to one of ordinary skill in the art to take the system of Mckay and combine it with the monotonically increasing numbers of Li in order to obtain the predictable result of improving change tracking.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Mckay and Li.

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. A detailed explanation is provided below.

On pages 7-16, Applicant argues against the rejection under 35 U.S.C. 103.
On pages 8-10, Applicant argues that Messerli does not disclose download tokens, the Examiner disagrees.  Messerli teaches tokens that have a scope and a timeframe that describe the resources that can be accessed using the token (Paragraph [0132]).  Messerli further teaches an endpoint is a network-accessible address, usually described by URL (Paragraph [0133]).  Messerli further teaches a token can contain or refer to a set of authorization permissions (Paragraph [0131]).  Messerli further teaches temporary credentials (Paragraph [0146]).  The combination of these paragraphs show that a token can described authorization permissions (credentials) and a resource (indicator of the location).  This shows that Messerli does disclose at least one temporary credential, wherein the at least one temporary credential is for authorizing retrieval of the object from the indicated location since the token describes a resource along with authorization permissions.  Messerli further teaches using a temporary credential at a local system so the cross-service proxied call does not need to be made for subsequent accesses (Paragraph [0146]).  This teaching in combination with the teaching of the token show that the temporary credential is used to access data and that no other authentications will be made since the proxied call does not need to be made for subsequent (further) accesses.
On page 9, Applicant argues that there is nothing to suggest combining the URL and temporary credential in Messerli to form a token, the Examiner disagrees.  As shown in the above response, Paragraphs 131-133 teach a token that is tied to a resource (location) and credentials.  Therefore, there is a link between the URL and temporary credentials since there is a token tied to authorization permissions and resources that can be accessed using the token.

On pages 10-11, Applicant argues that Mckay does not disclose the cloud file descriptor of the instant claims which is for a file in the cloud storage system, not for an application, the Examiner disagrees.  Messerli teaches systems for provisioning services or resources on a cloud service and a descriptor record for the application is retrieved from a descriptor file (Paragraph [0046]).  This shows that the descriptor file is for a cloud system and can be considered a cloud file descriptor.  While this teaching is for an application, it still is directed to accessing resources on a cloud.  Mckay further teaches a workstation sending a request to the associated server and a file is downloaded (Paragraph [0040]).  Mckay further teaches file sharing and synchronization from cloud storage (Paragraph [0029]).  This shows that Mckay does disclose a cloud system similar to the claimed invention where resources are requested from a server.  The combination of these teachings along with the teaching from paragraph 46 would allow for one of ordinary skill in the art to recognize that a cloud file descriptor could be used for requesting data.  Therefore, Mckay does disclose a cloud file descriptor as claimed.
On pages 11-13, Applicant argues that Mutnuru does not have a cloud file descriptor and that whatever credential are discussed in Mutnuru is not the credential of the claim, the Examiner disagrees.  Looking to the claims of the instant application, the cloud file descriptor contains a plurality of download tokens and that appears to be the only requirement for it.  Mutnuru teaches an authentication service that transmit an access token and URL for the client (Paragraph [0232]).  This shows that the credential and URL are for the client and are transmitting through the authentication service.  This is shown in Fig. 6A where the client is connected to an access gateway.  While the credential may not be a temporary 
On pages 12-13, Applicant argues that the combination of references shows the improper use of hindsight because one would not know how to use the words found to construct them form the invention without the benefit of the instant specification’s teachings, the Examiner disagrees.  As shown in the above responses, Mckay teaches a cloud system for requesting and downloading data along with cloud file descriptors.  As shown in the above responses, Messerli teaches the tokens used to access data with temporary credentials and location information.  As shown in the above responses, Mutnuru teaches transmitting location information and credentials for a client device.  One of ordinary skill in the art would recognize that the system of Mckay could be improved by looking at notifications and permissions/authorization for users to verify access for data.  Both Messerli and Mutnuru transmit credentials or permissions for users to verify access to data, one of ordinary skill in the art would recognize that this would improve security and communication between the systems.  Furthermore, each previous rejection stated how and why the references were combinable.  Therefore, the combination of references does not appear to be using impermissible hindsight.
On pages 13-14, Applicant argues that accessing a file or a portion thereof using parallelism has nothing to do with messages that have already arrived being processed in parallel, the Examiner disagrees.  Messerli teaches that device are sent to one or more downstream workers where messages can be processed in parallel (paragraph [0113]).  This shows that information is sent downstream (accessed) and then processed in parallel.  Therefore, Messerli does disclose this limitation since information is accessed and then processed in parallel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Joshi et al., Patent Application Publication No. 2013/0114502.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164